Citation Nr: 1759994	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  06-29 287	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to VA compensation under the provisions of 38 U.S.C. §1151 for a left shoulder disability, to include degenerative joint disease, bursitis, and tendonitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to April 1956.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran had a local hearing before an RO hearing officer in October 2006.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran was scheduled for a video conference hearing in front of a member of the Board in October 2007 and March 2008; however, both times, the Veteran, through his attorney, requested to cancel his hearing request.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In an April 2012 decision, the Board denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for a left shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in October 2012, following a Joint Motion for Remand, the Court vacated and remanded this decision for further development, specifically to request Quality Assurance (QA) records related to the Veteran's claim.  

In June 2013, the Board remanded the issue for additional development, to include requesting quality assurance records and scheduling the Veteran for an additional VA compensation examination. 

The Board remanded the case again in January 2017 to provide the RO with an additional opportunity to obtain all identified QA records.  Such was accomplished and the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 

(holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination substantially complied with the Board's remand order).  

On July 7, 2017, the Board denied the Veteran's claim on appeal.  However, for the reasons discussed below, the Board's decision will be vacated.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

In November 2017, the Veteran's attorney filed a motion to vacate the Board's July 7, 2017, decision as titled above, as it is asserted that the decision was rendered without responding to the Veteran's 90-day extension request.  The record shows that the Veteran sent a letter dated June 29, 2017, to the Board indicating his intent to submit additional information and/or argument and requesting a 90-day extension to do so.  Although this request does not appear to have been attached to the Veteran's electronic claims file at the time the Board issued its July 2017 decision, the Board acknowledges that the Veteran's extension request is date-stamped as received by the Board on July 5, 2017; thus prior to the Board's July 7, 2017 decision.  

Accordingly, the July 7, 2017 Board decision addressing the issue of entitlement to VA compensation under the provisions of 38 U.S.C. §1151 for a left shoulder 


disability, to include degenerative joint disease, bursitis, and tendonitis is vacated.



	                        ____________________________________________
	S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals

